Citation Nr: 0802841	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins of the left leg.




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1967 to 
July 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision denied service 
connection for a stomach disorder and for PTSD, but granted 
service connection for varicose veins of the left leg and 
assigned a 10 percent disability evaluation effective from 
May 24, 2004.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The Board notes that additional evidence has been received, 
namely VA treatment records, which were not previously 
considered by the RO.  Although the veteran did not submit a 
waiver of the RO's initial consideration of the evidence, the 
Board notes that the evidence is not relevant to the issue of 
entitlement to service connection for a stomach disorder.  
Therefore, the Board will proceed with a decision on that 
issue.

The issues of entitlement to service connection for PTSD and 
to a higher initial evaluation for varicose veins of the left 
leg will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained.

2.  The veteran has not been shown to currently have a 
stomach disorder that is causally or etiologically related to 
his military service, including herbicide exposure.

CONCLUSION OF LAW

A stomach disorder was not incurred in active service and is 
not due to Agent Orange exposure in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2004 prior to the initial decision on the claim in 
February 2005, as well as in March 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the November 2004 letters stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the December 2005 statement 
of the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2004 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.   
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2004 letters notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letters also informed him that it was his responsibility 
to ensure that VA received all requested records that are not 
in the possession of a Federal department or agency.   

Finally, in the November 2004 notice letters, the RO informed 
the claimant to submit any evidence in his possession that 
pertains to the claim.  Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  He was also afforded a 
VA examination in December 2004 in connection with his claim 
for a stomach disorder.  VA has further assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 
3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a stomach 
disorder.  The veteran's service personnel records indicate 
that he served in the Republic of Vietnam and was awarded the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, and two overseas bars.  As such, the veteran served in 
the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed during such service 
to certain herbicide agents, including Agent Orange.  
However, the veteran does not have a disability that is shown 
to be associated with Agent Orange exposure because there is 
no stomach disorder listed among the disorders for which a 
presumption based on herbicide exposure is warranted under § 
3.309(e). Therefore, the Board finds that the veteran is not 
entitled to service connection on the presumptive basis of 
herbicide exposure.

The Board does observe that the veteran's service medical 
records show that he sought treatment in April 1969 at which 
time he complained of an upset stomach.  He was also seen in 
August 1971 with complaints of stomach cramps during the 
previous two and a half weeks.  Two days later, the treating 
physician noted that the veteran's stomach had improved with 
decreased alcohol intake.  Nevertheless, the remainder of his 
service medical records are negative for any complaints, 
treatment, or diagnosis of a stomach disorder, and his March 
1975 separation examination found his abdomen and viscera to 
be normal, despite his reported stomach problems.  Moreover, 
he did not seek treatment immediately following his 
separation from service or for many decades thereafter.  
Thus, any symptomatology the veteran experienced in service 
appears to have been acute and transitory and to have 
resolved prior to his separation.  Therefore, the Board finds 
that a stomach disorder did not manifest in service or for 
many decades thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
stomach disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any stomach disorder is itself evidence which tends to show 
that such a disorder did not have an onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a stomach 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a stomach disorder to the veteran's 
active service.  In fact, the medical evidence of record does 
not indicate that the veteran is currently being treated for 
or has a diagnosis of a stomach disorder.  In this regard, 
the December 2004 VA examiner indicated that the veteran had 
had intestinal bleeding and stomach pain in 2002, but stated 
that there were no current objective findings, and he did not 
diagnose the veteran with any current stomach disorder.  The 
Board also notes that veteran told the examiner that he has 
only been treated by VA; however, there are no treatment 
records documenting any current treatment or diagnosis for a 
stomach disorder.  Instead, the VA medical records only list 
gastrointestinal bleeding in his past medical history.   As 
such, the veteran has not been shown to have a current 
diagnosis of a stomach disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for a stomach 
disorder.


ORDER

Service connection for a stomach disorder is denied.


REMAND

Reason for Remand:  To verify the veteran's alleged in- 
service stressors, to afford him a more recent VA 
examination, and to provide him due process.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2007).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) 
(2007).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary. 38 C.F.R. § 3.304(f) (2007).

The medical evidence of record shows that the December 2004 
VA examiner diagnosed the veteran with PTSD.  His service 
personnel records also indicate that his military 
occupational specialties were crewman, cook, food service 
specialist, and trackmaster.  His campaigns included the 
Vietnam Counter Offensive PH IV, Vietnam Counter Offensive PH 
V, Vietnam Counter Offensive PH VI, and Tet 69 Counter 
Offensive.  His DD 214 also indicates that he was awarded the 
"VC of GWP (Unit/MUC)."  It is unclear as to whether this 
abbreviation signifies receipt of the Vietnam Cross of 
Gallantry with Palm Unit, which was awarded by the Republic 
of Vietnam to units for valorous combat achievements. Id. at 
76, C7.5.2.4.  While such an award is not in and of itself 
indicative that the veteran himself engaged in combat, it 
does indicate that the veteran likely engaged in combat with 
the enemy. See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996).  
However, the narrative citation for the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation to which the veteran 
may have received is not of record.  Such a citation may 
provide evidence that the veteran actually engaged in combat 
with the enemy or may confirm one of his alleged in-service 
stressors.

The Board also observes that the veteran has reported having 
numerous in-service stressors, including being subjected to 
sniper fire and witnessing the wounding and death of fellow 
servicemen.  However, the RO indicated in the December 2005 
SOC that the veteran did not provide sufficient detail 
regarding his alleged in- service stressors, and as such, no 
attempt was made by VA to corroborate these stressors 
identified by the veteran.  Therefore, the veteran should be 
requested to provide any additional details necessary to 
corroborate his claims, and the RO should then attempt to 
verify these claimed in-service stressors.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
the veteran did engage in combat with the enemy, the RO 
should provide the veteran with a VA examination to determine 
whether the veteran currently has PTSD and whether it is 
related to a verified in-service stressor.

Moreover, the Board notes that the veteran was afforded a VA 
examination in December 2004 in connection with his claim for 
service connection for varicose veins of the left leg.  
Following the grant of service connection in the February 
2005 rating decision, the veteran expressed his disagreement 
with the disability evaluation assigned his service-connected 
varicose veins of the left leg.  However, he was not afforded 
another VA examination.  As such, it has been over three 
years since his last examination.  Therefore, the Board finds 
that a VA examination is necessary for the purpose of 
ascertaining the current severity and manifestations of the 
veteran's service-connected varicose veins of the left leg.

In addition, the Board observes that notice letters were sent 
to the veteran in November 2004 in connection with his claims 
for service connection.  Following the grant of service 
connection for varicose veins of the left leg, a letter was 
sent to the veteran in March 2006 indicating what evidence 
was needed to substantiate a claim for an increased 
evaluation.  Another letter was sent in July 2006 explaining 
how disability ratings and effective dates were determined.  
However, the RO did not readjudicate the issue of entitlement 
to a higher initial evaluation for varicose veins of the left 
leg after the issuance of those letters. See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully 
compliant notification letter followed by readjudication of 
the claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).  As the case is already being remanded, the 
RO should take the opportunity to readjudicate the issue of 
entitlement to a higher initial evaluation for varicose veins 
in the left leg prior to the Board rendering a decision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate agency, to determine whether 
the veteran received Republic of Vietnam 
Gallantry Cross with Palm Unit.  If he 
did receive such an award, the RO should 
request the narrative citation for the 
award.  If a citation is not available, 
documentation to this effect should be 
associated with the claims file.

2.  If the RO determines that the 
veteran engaged in combat with the 
enemy, the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any combat 
stressors alleged by the veteran, and 
the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service combat 
stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  If the RO determines that the 
preponderance of the evidence is against 
a finding that the veteran engaged in 
combat with the enemy, the RO should 
contact the veteran and offer him the 
opportunity to provide any additional 
information he can remember regarding 
his claimed stressors as well as inform 
him of the importance of providing as 
much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the names of 
casualties and identifying information 
concerning any other individuals 
involved in the events, including their 
ranks, units of assignments, or any 
other identifying details.

4.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.   This 
summary must be prepared whether or not 
the veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315- 
3802, or any other appropriate agency 
for verification of the alleged 
stressful events in service.  The JSRRC 
should be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search 
of unit and organizational histories 
should be consulted in an effort to 
verify attacks and casualties if deemed 
necessary.

5.  If an in-service stressor is 
verified, the veteran should be afforded 
a psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any stressors 
described above, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected varicose veins of the left 
leg.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected varicose veins of the left 
leg.  The examiner should report all 
signs and symptoms necessary for rating 
the veteran's disability under the 
rating criteria, to include whether the 
veteran has persistent edema 
incompletely relieved by elevation of 
the extremity with or without stasis 
pigmentation or eczema.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

7.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


